742 So. 2d 159 (1999)
SOUTHERN ENERGY HOMES, INC.
v.
Jay PARMER and Kim Parmer.
1971177.
Supreme Court of Alabama.
July 9, 1999.
John Martin Galese, David A. Norris, and W. Scott Simpson of John Martin Galese, P.A., Birmingham, for appellant.
Jere L. Beasley, W. Daniel "Dee" Miles III, and Joseph H. "Jay" Aughtman of Beasley, Wilson, Allen, Crow & Methvin, P.C., Montgomery, for appellees.
SEE, Justice.
The judgment is affirmed upon the authority of A.G. Edwards & Sons, Inc. v. Clark, 558 So. 2d 358, 362 (Ala.1990) ("Arbitration is matter of contract, and a party cannot be required to submit to arbitration any dispute that he has not agreed to submit.").
AFFIRMED.
HOOPER, C.J., and MADDOX, HOUSTON, COOK, LYONS, BROWN, and JOHNSTONE, JJ., concur.